PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/296,919
Filing Date: 8 Mar 2019
Appellant(s): Fuchs, Iris, L.



__________________
Philip P. Soo
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 8 December 2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 10 July 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Restatement of Rejection
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5, 8-14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Dietz et al. (US Patent No. US 6,475,616 B1) (Dietz) in view of Scriven et al. (US Patent No. 4,046,729 A) (Scriven), Grunzinger et al. (European Patent Application No. EP 0359532 A2) (Grunzinger), and Ho et al. (US Patent Application Publication No. US 2010/0086720 A1) (Ho).
Examiner’s Note – In the Office action mailed 10 July 2020, claims 2-4 and 18 were included in the rejection heading (see page 7, paragraph no. 22), but not rejected in the body. The heading in the instant Examiner’s Answer has been changed to reflect the claims actually rejected in the body.

Regarding instant claims 1, 5, 9 and 11, Dietz discloses paint replacement appliques (Title) comprising a backing having two surfaces, and adhesive layer on one surface, and a cured urethane layer on the other surface, the cured urethane layer comprising a urethane polymer and colorants (col. 1, lines 52-57). Dietz further discloses the adhesive surface is temporarily protected with a temporary, removable release liner (col. 11, lines 52-56) (i.e., the claimed liner).
	Dietz further discloses the cured urethane coating layers are made from the reaction products of a hydroxy-containing material and a polyisocyanate (col 12, lines 17-20).
	Dietz does not disclose the specific polyurethane and that the colored polymer layer is neither transparent nor translucent.
	However, Scriven discloses film forming water-dispersed polyurethane resins (col. 1, lines 8-9). Scriven further discloses that said polyurethane is formed by reacting 
	Scriven further discloses that a blend of a higher polymeric polyol component with a low molecular weight polyol produces optimum properties (col. 10, lines 22-26). Scriven teaches, however, that the overall OH functionality per unit weight of the polyol is important in attaining a resinous, and not gelled, product.
	Scriven further discloses that the polymeric polyols are selected from polyalkylene ether polyols, polyester polyols, and hydroxyl-containing polycaprolactones (col. 8, lines 29-33). Scriven further discloses that the polyols are predominantly linear (col. 8, lines 20-29).
	Scriven further discloses the polyurethane is produced using an aliphatic polyisocyanate (col. 5, lines 26-28).
	Scriven further discloses the polyurethane composition further includes pigments ordinarily used in pigments (col. 22, lines 40-43).
	Scriven does not explicitly disclose the recited OH weight equivalent ratio, but instead teaches the importance of controlling the OH functionality per unit weight of polyol to obtain the desired resinous product. Since the instant specification is silent to unexpected results, the specific OH weight equivalent ratio of the polyol blend is not considered to confer patentability to the claims. As the desired resinous nature of the polyurethane is a variable that can be modified, among others, by adjusting the overall OH functionality per unit weight of the polyol, the precise OH weigh equivalent ratio of the polyol blend would have been considered a result effective variable by one having In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
	Scriven teaches that the polyurethanes can be deposited as a coating which, when cured, has outstanding polymeric properties such as high tensile strength, good ultimate elongation, excellent impact resistance, and hardness; furthermore, the coating has excellent solvent and humidity resistance (col. 3, lines 10-16).
	Grunzinger discloses polyisocyanates employed in polyurethane synthesis include aliphatic diisocyanates (page 4, lines 44-45). Grunzinger teaches that a portion of the isocyanate functionalities are typically blocked to control the rate of reaction and processability when forming a polyol/polyisocyanate reaction mixture (page 5, lines 24-26).
	Ho further discloses an adhesive-backed polymeric film (Title), wherein the polymeric film, when opaque and pigmented, is used as a paint replacement film (page 1, paragraph [0008]).
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art before him or her to use the cured polyurethane of Scriven as the cured urethane layer of the paint replacement 
	Therefore, it would have been obvious to combine Scriven, Grunzinger, and Ho with Dietz to obtain the invention as specified by the instant claims.

Regarding instant claim 8, the prior art combination does not explicitly disclose the elongation to break of the polyurethane. However, the prior art combination discloses the same paint replacement film comprising a polyurethane produced form a mixture of polyols and blocked isocyanate as required by the claims.
	Therefore, the scope of the prior art combination encompasses an embodiment that is substantially identical to that of the claims, and one of ordinary skill in the art would expect that encompassed embodiment to have the same properties as the claim (i.e., the specific elongation to break).Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP §2112.01(I).

Regarding instant claim 10, Dietz discloses an example wherein a cured urethane layer (i.e., the polymer layer of the claim) has a thickness of 50.8 µm (col. 18, lines 7-8).

Regarding instant claim 12, Dietz discloses the adhesive surface is temporarily protected with a temporary, removable release liner (col. 11, lines 52-56), said release liner is removed and the applique is applied to a surface (col. 14, lines 26-30).

Regarding instant claims 13-14 and 17, Dietz discloses paint replacement appliques (Title) comprising a backing having two surfaces and a cured urethane layer on one surface, the cured urethane layer comprising a urethane polymer and colorants (col. 1, lines 52-57). Dietz further discloses that said appliques are useful on vehicles such as planes, trains, automobiles, boats, and ships (col. 3, lines 4-6). Dietz further discloses the cured urethane coating layers are made from the reaction products of a hydroxy-containing material and a polyisocyanate.
	Dietz does not disclose the specific polyurethane and that the colored polymer layer is neither transparent nor translucent.
	However, Scriven discloses film forming water-dispersed polyurethane resins (col. 1, lines 8-9). Scriven further discloses that said polyurethane is formed by reacting 
	Scriven further discloses that a blend of a higher polymeric polyol component with a low molecular weight polyol produces optimum properties (col. 10, lines 22-26). Scriven teaches, however, that the overall OH functionality per unit weight of the polyol is important in attaining a resinous, and not gelled, product.
	Scriven further discloses that the polymeric polyols are selected from polyalkylene ether polyols, polyester polyols, and hydroxyl-containing polycaprolactones (col. 8, lines 29-33). Scriven further discloses that the polyols are predominantly linear (col. 8, lines 20-29).
	Scriven further discloses the polyurethane is produced using an aliphatic polyisocyanate (col. 5, lines 26-28).
	Scriven further discloses the polyurethane composition further includes pigments ordinarily used in pigments (col. 22, lines 40-43).
	Scriven does not explicitly disclose the recited OH weight equivalent ratio, but instead teaches the importance of controlling the OH functionality per unit weight of polyol to obtain the desired resinous product. Since the instant specification is silent to unexpected results, the specific OH weight equivalent ratio of the polyol blend is not considered to confer patentability to the claims. As the desired resinous nature of the polyurethane is a variable that can be modified, among others, by adjusting the overall OH functionality per unit weight of the polyol, the precise OH weigh equivalent ratio of the polyol blend would have been considered a result effective variable by one having In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
	Scriven teaches that the polyurethanes can be deposited as a coating which, when cured, has outstanding polymeric properties such as high tensile strength, good ultimate elongation, excellent impact resistance, and hardness; furthermore, the coating has excellent solvent and humidity resistance (col. 3, lines 10-16).
	Grunzinger discloses polyisocyanates employed in polyurethane synthesis include aliphatic diisocyanates (page 4, lines 44-45). Grunzinger teaches that a portion of the isocyanate functionalities are typically blocked to control the rate of reaction and processability when forming a polyol/polyisocyanate reaction mixture (page 5, lines 24-26).
	Ho further discloses an adhesive-backed polymeric film (Title), wherein the polymeric film, when opaque and pigmented, is used as a paint replacement film (page 1, paragraph [0008]).
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art before him or her to use the cured polyurethane of Scriven as the cured urethane layer of the paint replacement 
	Therefore, it would have been obvious to combine Doty, Scriven, Grunzinger, and Ho with Dietz to obtain the invention as specified by the instant claims.

Claims 2-4, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Dietz in view of Scriven, Grunzinger, and Ho as applied to claims 1 and 13 above, and further in view of Doty et al. (US Patent Application Publication No. US 2003/0012959 A1) (Doty).

Regarding instant claims 2-4, and 18, Dietz in view of Scriven, Grunzinger, and Ho discloses the paint replacement film as cited in the rejection of claim 1, above. Dietz further discloses an example wherein a cured urethane layer (i.e., the polymer layer of the claim) has a thickness of 50.8 µm (col. 18, lines 7-8).
	The prior art combination does not explicitly disclose the glass transition temperature (Tg) of the polyurethane.

	Before the effective filing date of the invention, it would have been obvious to choose a polyurethane within the scope of Scriven that also has the optimized glass transition temperature of Doty. The motivation for doing so would have been that a polyurethane having the optimized glass transition temperature enables a paint system to have improved chip resistance.
	The prior art combination does not explicitly disclose the elongation to break of the polyurethane. However, the scope of the prior art combination encompasses an embodiment that is substantially identical to that of the claims, and one of ordinary skill in the art would expect that encompassed embodiment to have the same properties as the claim (i.e., the specific elongation to break). Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP §2112.01(I).
	Therefore, it would have been obvious to combine Doty with Dietz in view of Scriven, Grunzinger, and Ho to obtain the invention as specified by the instant claims.

Claims 6-7 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dietz in view of Scriven, Grunzinger, and Ho as applied to claims 1, 5 and 13-14 above, and further in view of Mazurek et al. (US Patent No. 5,650,215) (Mazurek).

Regarding instant claims 6-7, Dietz in view of Scriven, Grunzinger, and Ho discloses the paint replacement applique comprising an adhesive sheet and release liner as cited in the rejection of claims 1 and 5 above, but does not explicitly disclose the specific microstructured adhesive and microstructured liner.
	However, Mazurek discloses pressure-sensitive adhesives having microstructured surfaces (Title), wherein the microstructured patterned adhesive exhibits initial repositionability when adhered to a variety of target substrates (col. 3, lines 29-31). Mazurek discloses a method in which the microstructured pattern is formed on the adhesive by a liner having a microstructured side having release characteristics that is intended to be removed from the adhesive (col. 5, lines 10-21) (i.e., the liner having a microstructured side is a release liner for the adhesive layer).

	Therefore, it would have been obvious to combine Mazurek with Dietz in view of Scriven, Grunzinger, and Ho to obtain the invention as specified by the instant claims.

Regarding instant claim 15, Dietz in view of Scriven, Grunzinger, and Ho discloses the vehicle comprising the paint replacement applique as cited in the rejection of claims 13-14. Dietz further discloses the paint replacement applique comprises an adhesive layer on one surface of the backing (col. 1, lines 52-57).
	Dietz in view of Scriven, Grunzinger, and Ho does not explicitly disclose the specific microstructured adhesive layer.
	However, Mazurek discloses pressure-sensitive adhesives having microstructured surfaces (Title), wherein the microstructured patterned adhesive exhibits initial repositionability when adhered to a variety of target substrates (col. 3, lines 29-31).
	Before the effective filing date of the invention, it would have been obvious to replace the adhesive layer of Dietz with the adhesive having a microstructured surface of Mazurek. The motivation for doing so would have been to allow the protective coverlay to have initial repositionability which would necessarily contribute to the ease and accuracy of application.
.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Dietz in view of Scriven, Grunzinger, Ho, and Mazurek as applied to claim 15 above, and further in view of Doty.

Regarding instant claim 16, the prior art combination discloses the motor vehicle comprising the paint replacement as cited in the rejection of claims 13-14, above, but does not disclose the specific glass transition of the polyurethane.
	However, Doty discloses a paint film having improved chip resistance, wherein said paint system comprise a polyurethane (page 1, paragraph [0001]). Doty teaches that the polyurethane is prepared by reacting at least one polyisocyanate with at least one polyol (page 1, paragraph [0012]) (i.e., inclusive of at least two polyols). Doty teaches that aliphatic isocyanates are suitable (page 1, paragraph [0012]). Doty further discloses the polyurethane has a glass transition temperature of 0ºC or less such that the produced paint film has the desired chip resistance (page 2, paragraph [0019]). Doty further discloses the polyurethane coating composition comprises a pigment (page 3, paragraph [0024]) (i.e., the claimed colourant which would necessarily provide for a coloured polymer layer).
	Before the effective filing date of the invention, it would have been obvious to choose a polyurethane within the scope of Scriven that also has the optimized glass transition temperature of Doty. The motivation for doing so would have been that a 
	It is noted that the prior art combination does not explicitly disclose the specific elongation to break of the polyurethane. However, the prior art combination discloses the same paint replacement film comprising a polyurethane produced form a mixture of polyols and blocked isocyanate as required by the claims. Further, the prior art combination discloses a polyurethane having the same glass transition temperature as the claims, as cited above. Therefore, the scope of the prior art combination encompasses an embodiment that is substantially identical to the claims, and one of ordinary skill in the art would expect the encompassed embodiment to have the same properties as the claims (i.e., the requisite elongation to break). Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP §2112.01(I).

(3) Withdrawn Grounds of Rejection
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner. 
The 35 U.S.C. §112(a) rejection of claims 1-18, made of record in the Office action mailed 10 July 2020, pages 2-4, paragraph nos. 7-11, are withdrawn due to Applicant’s amendments in the response filed 10 September 2020.
The 35 U.S.C. §112(b) rejection of claims 1-18, made of record in the Office action mailed 10 July 2020, pages 4-5, paragraph nos. 13-17 are withdrawn due to Applicant’s amendments in the response filed 10 September 2020.

(4) Response to Argument
Appellant’s arguments in the appeal brief filed 8 December 2020 regarding the prior art rejections of record have been carefully considered, but are unpersuasive.
Appellant broadly contends that the prior art combination of record does not disclose or obviate all of the claimed limitations. Specifically, Appellate alleges that the primary combination of Dietz in view of Scriven would not be made by one of ordinary skill in the art. Appellant contends that, in Dietz, the cured urethane coating is plainly known to mean “gelled” or “crosslinked” in the context of the invention; however, Appellant contends that Scriven produces a resinous, not gelled product.
	Appellant’s argument is unpersuasive. First, the prior art combination involves the replacement of the cured polyurethane layer of Dietz with the cured polyurethane of Scriven because such a cured polyurethane layer has outstanding polymeric properties such as high tensile strength, good ultimate elongation, excellent impact resistance and hardness, and excellent solvent and humidity resistance. Further, while Applicant alleges that the product of Scriven is resinous and not gelled, Scriven positively 

Appellant further traverses the motivation to make the prior art combination. First, Appellant contends that there is no suggestion or evidence that Scriven’s “outstanding polymeric properties” are unavailable to the Dietz polyurethane since Scriven, in characterizing the shortcomings of the prior art, only refers to waterborne polyurethanes. Further, Appellant further argues that the Scriven polyurethane would obtain no benefit from a formulation comprising at least one blocked isocyanate and at least two polyols present in the claimed weight ratio.
	Appellant’s argument is unpersuasive. First, regarding the benefits afforded by the composition of Scriven, Appellant’s position that there is no suggestion or evidence that Dietz does not already have the benefits afforded by Scriven’s composition is unpersuasive. As discussed, the prior art combination involves the replacement of the cured polyurethane layer of Dietz with the cured polyurethane of Scriven because such a cured polyurethane layer has outstanding polymeric properties such as high tensile strength, good ultimate elongation, excellent impact resistance and hardness, and excellent solvent and humidity resistance. Appellant appears to argue that there is no indication that the polyurethane of Dietz already has such properties; however, such KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007). See MPEP §2143(B). In the instant case, the results are predictable (i.e., production of a polyurethane coated paint applique) as both coatings involved in the substitution are both polyurethane-type coatings.
	Appellant’s arguments as to the polyurethane of Scriven not benefitting from the blocked isocyanate and polyol weight ratio are unpersuasive. First, regarding the blocked isocyanate, Grunzinger teaches that isocyanate functionalities are typically blocked to control the rate of reaction and processability when forming a polyol/polyisocyanate reaction mixture. Therefore, since Scriven positively discloses a polyurethane formed by reacting an NCO-containing polymer (e.g., an isocyanate) with an active hydrogen-containing compound (e.g., a polyol), one of ordinary skill in the art would necessarily conclude that a benefit exists in controlling the processability of such a polyurethane and would have been motivated to use the blocked isocyanate of Grunzinger, absent evidence that such a use would render the polyurethane of Scriven inoperable or less desirable for its intended use. As to Appellant’s argument regarding the weight ratio of the polyols, Scriven, as cited above, discloses a blend of higher 

Appellant further argues that the prior art references relied upon in the remaining grounds of rejection fail to cure the deficiency of the combination of Dietz, Scriven, Grunzinger, and Ho as discussed above. However, such alleged deficiency is addressed above, and Appellant’s arguments regarding the remaining grounds of rejection are unpersuasive.

For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/Thomas A Mangohig/Examiner, Art Unit 1788                                                                                                                                                                                                        4/2/2021

Conferees:
/Alicia Chevalier/Supervisory Patent Examiner, Art Unit 1788 

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787                                                                                                                                                                                                                                                                                                                                                                                                               
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a),